NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AFSHIN TIRAIE,                                  No. 19-17140

                Plaintiff-Appellant,            D.C. No. 5:18-cv-06727-SVK

 v.
                                                MEMORANDUM*
GAVILAN JOINT COMMUNITY
COLLEGE DISTRICT,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Northern District of California
               Susan G. Van Keulen, Magistrate Judge, Presiding**

                          Submitted September 8, 2020***

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Afshin Tiraie appeals pro se from the district court’s summary judgment in

his employment action alleging violations of Title VII and the Age Discrimination



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in Employment Act (“ADEA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Am. Tower Corp. v. City of San Diego, 763 F.3d 1035, 1043 (9th

Cir. 2014). We affirm.

      The district court properly granted summary judgment on Tiraie’s

discrimination claims concerning all other teachers except Michael Grace because

Tiraie failed to establish a prima facie case of discrimination. See Wallis v. J.R.

Simplot Co., 26 F.3d 885, 889-90 (9th Cir. 1994) (burden-shifting framework

applies to discrimination claims under Title VII and the ADEA).

      The district court properly granted summary judgment on Tiraie’s

discrimination claims concerning Michael Grace because Tiraie failed to raise a

genuine dispute of material fact as to whether the legitimate, non-discriminatory

reasons for defendant’s decision to hire Michael Grace over Tiraie were

pretextual. See id. (circumstantial evidence of pretext must be specific and

substantial).

      The district court properly granted summary judgment on Tiraie’s retaliation

claims because Tiraie failed to demonstrate a causal link between his protected

activity and the adverse employment decision. See Villiarimo v. Aloha Island Air,

Inc., 281 F.3d 1054, 1064 (9th Cir. 2002) (setting forth prima facie case of

retaliation under Title VII).

      We reject as unsupported by the record Tiraie’s contention that defendant


                                          2                                    19-17140
failed to produce all documents. We reject as meritless Tiraie’s contention that the

magistrate judge committed errors.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                   19-17140